Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 3, Lines 1-2 recites “the second angle is in the range of 88-89.5 degrees”. However, Figs 16 and 17 appear to show the second angle b as having a much smaller angle relative to the bottom surface. The top surface (131) appears to have only a small decline moving left to right. Further, in Fig 16 it appears the angle between the top surface (131) and the left vertical wall is what is between 88-89.5 degrees and not the angle between the top surface and bottom surface as claimed.
Claim 4, Lines 4-5 recite “the second angle is in the range of 88-89.5 degrees”. However, Figs 16 and 17 appear to show the second angle b as having a much smaller angle relative to the bottom surface. The top surface (131) appears to have only a small decline moving left to right. Further, in Fig 16 it appears the angle between the top surface (131) and the left vertical wall is what is between 88-89.5 degrees and not the angle between the top surface and bottom surface as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6
Claim 4, Line 2 recites “the first side”. However the claim previously recites at least one first side. Therefore it is unclear if this limitation is intended to refer back to the at least one first side or further define the at least one first side as being a single first side. For examination purposes, the examiner will interpret this limitation as “the at least one first side”. 
Claim 4, Line 4 recites “the second side”. However the claim previously recites at least one second side. Therefore it is unclear if this limitation is intended to refer back to the at least one second side or further define the at least one second side as being a single second side. For examination purposes, the examiner will interpret this limitation as “the at least one second side”. 
Claim 6, Line 3 recites “the second side”. There is insufficient antecedent basis for this limitation in the claim. Further it is unclear what this is a second side of. If this is a second side, is there also a first side? It is noted, that claim 4 recites a second side and first side. Is claim 6 intended to be a dependent off of claim 4 instead?
Note, no prior art rejection is being applied to claim 6. However, if the 112(b) rejection is overcome by amending the claims, an art rejection might be made because the scope of the claims may change.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barlasov (US 6,047,742).
Regarding Claim 1, Barlasov discloses a strapping tool (Fig 1), comprising: a main body (1), including a press plate (Mod Fig 3 below), the press plate having a top surface (Mod Fig 3 – Note, the examiner is interpreting the top surface to include the entire top portion including the left concave portion and the right rounded portion) and a bottom surface (Mod Fig 3), a first angle (Mod Fig 3 shows a left side concave portion of the surface having a first angle at a specific location) and a second angle (Mod Fig 3 shows a rounded portion of the surface having a second angle at a specific location) being defined between the top surface and the 5bottom surface of the press plate; a strap pressing device (Fig 3b), including a strap pressing shaft (53), the strap pressing shaft (53) being connected with a strap pressing block (55).

    PNG
    media_image1.png
    571
    828
    media_image1.png
    Greyscale

Regarding Claim 2, Barlasov further discloses the first angle is in the range of 2-6 degrees (Mod Fig 3 above – Note, the examiner is pointing to this location of the first angle which is located on the concave portion and to the right side of a flat portion as being almost flat and in the range of 2-6 degrees).
Regarding Claim 3, Barlasov further discloses the second angle is in the range of 88-89.5 degrees (Mod Fig 3 above – Note, the examiner is pointing to this location of the second angle which is on the rounded portion and to the left side of a vertical portion as being almost vertical and in the range of 88-89.5 degrees).
Regarding Claim 4, as best understood, Barlasov further discloses the top surface has a first side (Mod Fig 3 above - Left side) and a second side (Mod Fig 3 – Right side), the first angle is defined between the first side and the bottom surface, the first angle is in the range of 2-6 degrees (Mod Fig 3 - Note, the examiner is pointing to this location of the first angle which is located on the concave portion and to the right side of a flat 
Regarding Claim 7, Barlasov further discloses a first side of the strap pressing 25shaft is provided with a cam (56) (First side is interpreted as the side having the handle), a second side of the strap pressing shaft is provided with a strap pressing seat (52) (Second side is interpreted as the side where strapping is provided), and the strap pressing seat (52) is pivotally connected with the strap pressing block (55).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDade (US 4,252,158).
Regarding Claim 1, McDade discloses a strapping tool (Fig 1), comprising: a main body (Handle body and frame body), including a press plate (17), the press plate having a top surface (Mod Fig 1 below - Note, the examiner is interpreting the top surface to include the entire top portion of 17 including the raised area 77) and a bottom surface (19), a first angle (Mod Fig 1 shows the first angle occurring at a left portion of 77)  and a second angle (Mod Fig 1 shows the second angle occurring at a right portion of 77) being defined between the top surface and the 5bottom surface of the press plate (17); a strap pressing device (Fig 9), including a strap pressing shaft (39), the strap pressing shaft (39) being connected with a strap pressing block (45).

    PNG
    media_image2.png
    487
    788
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McDade as applied to claim 1 above, and further in view of Embree et al (hereinafter “Embree”) (US 2,442,679).
Regarding Claim 5, McDade further discloses the main body (Fig 1) (Handle body and frame body) includes a first frame (Frame body which includes plates 23, 25, 27 and 17) and a second frame (handle body 97), the second frame (handle body 97) is made from aluminum (Col 6, Lines 25-28 describe the tool as being made of lightweight materials such as aluminum where possible), and the first frame (Frame body including 23, 25, 27 and 17) is provided with the press plate (17).
While McDade discloses of lightweight materials where possible, such as aluminum, McDade does not disclose the first frame (including press plate 17) being made of iron.
However, in the same field of endeavor, Embree teaches of a strapping tool having a frame (including press plate 94) being made of a hardened metal (Col 6, Lines 39-41) for the purpose of resisting crushing action of the pressing block (62) (Col 6, Lines 42-43).
Given Embree’s suggestion of using a hardened metal for the base plate, it would have been obvious to choose iron based on its hardness properties. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the first frame (which includes the press plate) of McDade, to be constructed of a hardened metal such as iron, as taught by Embree, in order to resist the crushing action of the pressing block during operation (Embree: Col 6, Lines 42-43) (Note, selection of a known material such as iron would have resulted from .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kung et al (US 5,117,615) discloses a strapping apparatus having a press plate seen in Fig 2. The press plate has a bottom surface and a top surface which has first and second angles between the top surface and bottom surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725